Griffith, J.
Plaintiff sought by this action to recover for personal injuries resulting from a railroad crossing collision at Peck Road Crossing in Mantua, Portage County. The collision occurred in daylight.
*608Tbe plaintiff’s jeep, wbicb be was driving at tbe time, came into collision with tbe engine of the Erie Railroad, and tbe plaintiff bas charged negligence on tbe part of tbe defendant, Erie Railroad Company, and tbe Railroad Company bas charged contributory negligence on tbe part of tbe plaintiff.
At tbe close of the plaintiff’s evidence tbe defendant moved for a directed verdict on tbe ground that tbe plaintiff’s negligence proximately contributing to bis injury and damage was established by tbe evidence as a matter of law. Tbe court sustained tbe motion and instructed tbe jury to return a verdict in favor of tbe defendant. Judgment was entered on that verdict, and it is from that judgment that appeal was taken to this court.
Under tbe evidence presented reasonable minds could come to no conclusion but that tbe train was in a position to be seen, and that Andrew Stefanik was in a position to see tbe train as it came around tbe curve from behind tbe cars on tbe south track, or switch track, some four hundred or five hundred feet to tbe east of tbe crossing, and that tbe collision of bis jeep with tbe engine of tbe train was tbe result of bis negligeuee wbicb proximately caused tbe collision.
Tbe testimony of tbe plaintiff himself, found in tbe bill of exceptions from pages 85 to 124, coupled with tbe series of photographs that were admitted in evidence, and wbicb corroborated tbe plaintiff’s testimony, furnish ample author^ for tbe court’s action.
A person approaching a railroad track must be held in tbe knowledge that such tracks are necessarily a dangerous place, and be bas a duty of using bis senses to ascertain whether a train is approaching. See Detroit, Toledo & Ironton Rd. Co. v. Rohrs, 114 Ohio St., 493; Price v. New York Central System, 58 Ohio Law Abs., 305.
Tbe court committed no error in directing a verdict and its judgment must be and hereby is affirmed.
Brown, P. J., and Donahue, J., concur.